88Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 70, 71, 73, and 77-84 are pending and rejected. Claims 1-56, 61, 65, and 74 are cancelled. Claims 57-60, 62-64, 66-69, 72, and 75-76 are withdrawn as being directed to non-elected inventions. Claims 62, 70, 73, 77, and 79 are amended and claims 82-84 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 70, 73, 78, 80, 81, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Kawato, WO 2014/185101 A1.
The following citations for Kawato, WO 2014/185101 A1 are in reference to Kawato, US 2016/0029483 A1 which is considered to be the English translation of Kawato, WO 2014/185101 A1 because it is the US national stage of the PCT application.  
Regarding claims 70, 73, 81, and 83, Kawato teaches a process for obtaining a conductive copper pattern onto a substrate (forming a conductive film on a substrate where the film is formed from a copper particulate dispersion, abstract and 0014, such that it will result in a conductive copper pattern on the substrate), the process comprising: 

(ii) applying at least one copper-oxidizing agent to said substrate, the copper-oxidizing agent being a phosphorous-containing compound (where the dispersion includes an adhesion improvement agent such as phosphoric acid, 0021, which is indicated as being a copper-oxidizing agent at pg. 6, lines 3-10 of the instant specification, such that a copper-oxidizing agent that is a phosphorous-containing compound will be applied to the substrate);
(iii) exposing the copper pattern to conditions to sinter the copper, said exposing being for a period of time between about 0.001 and 600 seconds, to thereby render the copper pattern conductive (where the pattern is photosintered for a time ranging from 0.1 ms or more and 100 ms or less so as to form the conductive film, abstract and 0027, such that the time frame overlaps the claimed range).
As to the amount of phosphorous-containing compound, Kawato teaches forming a copper particulate dispersion containing 1 mass % of the adhesion improvement agent one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claims 78 and 80, Kawato suggests the limitations of instant claims 70 and 73. Kawato teaches including the adhesion improvement agent in the .

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Kawato as applied to claim 70 above, and further in view of Magdassi, US 2011/0183128 A1.
	Regarding claim 71, Kawato suggests the limitations of instant claim 70, where they provide an ink containing both the copper nanoparticles and the phosphorous-containing copper-oxidizing agent, i.e. phosphoric acid.
	They do not teach that the copper-oxidizing agent is applied to the surface before the dispersion comprising copper nanoparticles and liquid carrier.
	Magdassi teaches a composition including a plurality of metallic nanoparticles each consisting essentially of a core including at least one first metal and a continuous shell including atoms of at least one second metal (abstract). They teach that patterns are printed with the inks and then sintered to increase their conductivity (0020). They teach that the substrate can be treated with flocculant on a portion of its surface (0027). They teach that the pre-treatment of the substrate with the flocculant is done only in a desired region (0073-0075). They teach that the metallic particles are applied to the substrate in a pattern and a flocculant is activated to induce flocculation and increase conductivity of the pattern (0170). They teach that one or more flocculants are provided separate from the dispersion of the ink and come into contact with the metallic particles only during or after printing (0208). They teach pretreating a substrate with an 8 wt % phosphoric acid solution, where the sample pretreated with phosphoric acid provided better sintering (0314-0417 and Figs. 4a and b). They also indicate that sintering was 
	From the teachings of Magdassi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Andre in view of Ida to have applied the phosphoric acid to the substrate in a pattern as a pretreatment or flocculant because Magdassi indicates that applying phosphoric acid to a region of the substrate prior to printing a conductive ink containing metallic nanoparticles will cause the ink to flocculate so as to improve the sintering and conductivity of the ink. Further, by applying phosphoric acid to the surface and then applying the ink it will still result in the copper particles and the acid being in contact with one another to result in mixing of the adhesion improvement agent with the metallic nanoparticle dispersion as desired by Kawato. According to MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, it would have been obvious to a person having ordinary skill . 

	
Claims 70, 73, and 77-84 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Andre, US 2015/0159029 A1 in view of Ida, WO 2015/012356 A1.
The following citations for Ida, WO 2015/012356 A1 are in reference to Ida, US 2016/0167130 A1 which is considered to be the English translation of Ida, WO 2015/012356 A1 because it is the US national stage of the PCT application.  ]
	Regarding claims 70, 73, 77, 79, and 81-84, Andre teaches a process for obtaining a conductive copper pattern onto a substrate (printing or coating thin layer s or patterns from a metallic printing or coating fluids that are rendered conductive by sintering, 0072-0073 and 0077, where the coating fluids or dispersions comprise metallic nanoparticles selected from nanoparticles such as copper, abstract, 0029, and 0065, such that the resulting pattern will be a conductive copper pattern), the process comprising: 
(i) printing a dispersion or a paste that comprises copper nanoparticles in a liquid carrier onto at least a surface region of the substrate, wherein copper-based material of the paste consists of the copper nanoparticles (printing the metallic printing or coating fluid or paste onto a substrate, 0065 and 0072, where the metallic printing or coating fluid comprises metal nanoparticles or precursors that are reduced to be metallic 
and exposing the copper pattern to conditions to sinter the copper, said exposing being for a period of time between about 0.001 and 600 seconds, to thereby render the copper pattern conductive (where the particles are sintered at a temperature below 250°C for a time between 3 and 20 minutes to render the patterns conductive 0077-0078). Therefore, Andre teaches sintering the patterns for a time and temperature overlapping the claimed ranges. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Andre further teaches that the metallic nanoparticle dispersion may be directly used as the coating fluid, or the coating may be optimized to include additives such as reducing agents (0066). 
Andre does not teach including a copper oxidizing phosphorous-containing compound.
Ida teaches a metallic copper dispersion capable of maintaining dispersion stability of metallic copper particles suitable for inkjet printing and capable of allowing a metallic copper-containing film having an excellent electrical conductivity and metallic color to to be manufactured in a simple manner by performing low temperature heating (abstract). They teach that the metallic copper dispersion is a dispersion containing at 
From the teachings of Ida, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used hypophosphorous acid (HPA) as the reducing agent in the copper nanoparticle dispersion because Andre teaches including a reducing agent and Ida indicates that HPA is a suitable reducing agent for copper, where it prevents the occurrence of copper oxide such that it will be expected to act as a suitable reducing agent and provide the desired and predictable result of preventing the oxidation of the copper particles. 
As to the amount of HPA, Andre teaches that preferably, the total amount of additives is between 0 and 10 wt. %, preferably between 0.5 and 6 wt. %, and even more preferably between 1 and 4 wt. % (0067). They teach that the concentration of metallic nanoparticles in the fluid is in the range of 10 and 40 wt% for a low viscosity fluid or at least 45 wt% for a high viscosity fluid (0058-0059). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included HPA in the composition in an amount between 0 and 10 wt% because Andre indicates that such a weight percentage is suitable for including a reducing agent. Therefore, in the process of Andre in view of Ida the range of prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Further, since Andre in view of Ida suggest including the HPA reducing agent in an amount overlapping the claimed range, the HPA will also be expected to result in converting at least a portion of the copper particles to CuH as claimed. Therefore, in the process of Andre in view of Ida, the copper nanoparticle dispersion or paste will be printed onto the substrate, wherein the copper-based material of the paste or dispersion consists of copper nanoparticles, where HPA will also be applied in an amount overlapping the claimed range to thereby cause a portion of the copper nanoparticles to transform into CuH so as to provide the pattern containing copper and CuH, and the resulting pattern will be exposed to conditions including a temperature overlapping the range of claim 84 and a time overlapping the claimed range so as to sinter the particles to a copper pattern and since the process overlaps the claimed conditions, they are understood to also permit the decomposition of CuH to render the copper pattern conductive. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claims 78 and 80, Andre in view of Ida suggests the limitations of instant claims 70 and 73. Andre further teaches including in the ink the metallic nanoparticles and the reducing agent (0066-0067), such that HPA will be applied together with the copper nanoparticles in the same formulation.

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Andre in view of Ida as applied to claim 70 above, and further in view of Magdassi, US 2011/0183128 A1.
	Regarding claim 71, Andre in view of Ida suggests the limitations of instant claim 70, where they provide an ink containing both the copper nanoparticles and the phosphorous-containing copper-oxidizing agent, i.e. hypophosphorous acid or HPA.
	They do not teach that the copper-oxidizing agent is applied to the surface before the dispersion comprising copper nanoparticles and liquid carrier.
	Magdassi teaches a composition including a plurality of metallic nanoparticles each consisting essentially of a core including at least one first metal and a continuous shell including atoms of at least one second metal (abstract). They teach that patterns are printed with the inks and then sintered to increase their conductivity (0020). They teach that the substrate can be treated with flocculant on a portion of its surface (0027). They teach that the pre-treatment of the substrate with the flocculant is done only in a desired region (0073-0075). They teach that the metallic particles are applied to the substrate in a pattern and a flocculant is activated to induce flocculation and increase 
	From the teachings of Magdassi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Andre in view of Ida to have applied the hypophosphorous acid to the substrate in a pattern as a pretreatment or flocculant because Magdassi indicates that applying phosphoric acid to a region of the substrate prior to printing a conductive ink containing metallic nanoparticles will cause the ink to flocculate so as to improve the sintering and conductivity of the ink and since hypophosphorous acid and phosphoric acid have the similar functional groups, hypophosphorous acid would also be expected to be a suitable flocculant for the metal nanoparticle ink. Further, by applying hypophosphorous acid to the surface and then applying the ink it will still result in the copper particles and the acid being in contact with one another to result in mixing of the reducing agent with the metallic nanoparticle dispersion as desired by Andre in view of Ida. According to MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first applied the HPA to the substrate surface followed by the copper nanoparticle dispersion because it will still result in mixing of the ingredients while also providing the benefits of a flocculant as suggested by Magdassi. 


Claims 70, 71, 73, 77, 79, and 81-84 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bollen, WO 2015/000932 A1.
	Regarding claims 70, 73, 77, 79, and 81-84, Bollen teaches a process for obtaining a conductive copper pattern onto a substrate (preparing a conductive metallic layer or pattern on a substrate, abstract and pg. 14, lines 7-11, where the metal forming the conductive pattern is selected from a group including copper, pg. 8, lines 35-37, such that the conductive metallic layer will be a copper pattern), the process comprising: 
(i) printing a dispersion or a paste that comprises copper nanoparticles in a liquid carrier onto at least a surface region of the substrate, wherein copper-based material of the paste consists of the copper nanoparticles (printing the metallic printing or coating fluid, pg. 13, lines 11-28, where the copper nanoparticles are present as a metallic 
(ii) applying at least one copper-oxidizing agent to said substrate, the copper-oxidizing agent being a phosphorous-containing compound (where after applying the metallic nanoparticle dispersion, the pattern is contacted with a solution containing an acid such as H3PO2, i.e. hypophosphorous acid, abstract and pg. 5, lines 14-16);
and exposing the copper pattern to conditions to sinter the copper, said exposing being for a period of time between about 0.001 and 600 seconds, to thereby render the copper pattern conductive (where the particles are sintered or cured at a temperature less than 250°C for a time less than 15 minutes to provide the conductive metal pattern, pg. 14, lines 19-33).
Bollen does not teach that the hypophosphorous acid transforms the copper particles to CuH, however, since they contact the copper pattern with HPA as in the claimed process, at least a portion of the copper particles will be expected to convert to CuH. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Further since Bollen suggests heating at a temperature overlapping the range of claim 84, for a time overlapping the claimed ranges, the conditions are considered to permit decomposition of CuH during the sintering of the copper particles. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
Further, while Bollen does not teach the amount of HPA relative to the copper nanoparticles, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, in the absence of evidence showing the criticality of the claimed concentration, the teachings of Bollen are considered to render the claimed process obvious.
Regarding claim 71, Bollen suggests the limitations of instant claim 70. They further teach providing the support or substrate and applying a primer layer onto the support prior to applying the metallic nanoparticle dispersion onto the primer (pg. 7, lines 9-18). They teach that the primer comprises a compound capable of generating an acid during curing of the metallic layer or pattern (pg. 7, lines 9-18). They indicate that a preferred acid that is liberated is HCl, however, HPA is indicated as being an alternative to HCl (pg. 5, lines 18-20 and pg. 7, lines 20-23), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used HPA as an acid for the primer layer and to have applied it onto the substrate prior to applying the ink because it will also provide the desired and predictable result of providing an acid material onto the substrate for interaction with the ink. 
	

Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered. 
Regarding the 112(b) rejection, in light of the amendments to the claims, the previous rejections are withdrawn.
Applicant’s arguments are directed to references that are no longer used in the current rejection and therefore, the arguments are considered moot and not addressed herein.
It is noted that the current references use metallic copper nanoparticles in the dispersion along with the suggestion of including or contacting with phosphoric acid or hypophosphorous acid such that it will be expected to result in the formation of CuH. Further, while Andre indicates that the metallic nanoparticle dispersion can be prepared by reducing precursors of the metals, they also indicate that the precursors are preferably reduced between 60-100%, suggesting that completely reduced metallic nanoparticles can be used and further they indicate that metallic nanoparticles can be used instead of precursors (0055-0056 and 0059-0061). Therefore, when adding the additives such as reducing agents (0066), the reducing agent will be added to a dispersion that can consist of only metallic copper nanoparticles. Further, Ida indicates that reducing agents can be used to ensure that copper oxide does not form (0047), such that it provides motivation to include the reducing agent into a dispersion that includes only metallic nanoparticles. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718